DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 4, 9 are amended in the reply filed on 05/14/2022; claims 3, 10, 20 were previously cancelled. 
Applicant’s arguments, see pp. 8-9, filed 05/14/2022, with respect to claims 1-2, 3-9, 11-19 have been fully considered and are persuasive.  The 103 rejections of 02/17/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 3-9, 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses a process chamber used for processing a substrate, comprising: a lower chamber body having a substrate support surface for supporting the substrate; an upper chamber body configured to mate over the lower chamber body, the upper chamber body including a showerhead, wherein the showerhead includes, an inner plenum coupled to a single first inlet, the single first inlet oriented at a center of the showerhead and configured to supply a first gas from a first source into a center region of the inner plenum to create an inner flow of the first gas that moves radially out from the center region toward an outer edge of the inner plenum, a first flow valve coupled to the single first inlet to control a first flow rate of the first gas to set the inner flow to extend to a first radius;
an edge plenum located along a peripheral region of the showerhead, the edge plenum having a plurality of second inlets that receive a second gas from a second source; a plurality of conduits couple the edge plenum to the inner plenum at the outer edge of the inner plenum, the plurality of conduits supply the second gas from the edge plenum and into the inner plenum so as to create a perimeter flow of the second gas in the inner plenum that flows inward from the outer edge of the inner plenum toward the center region, wherein a second flow valve is coupled to the plurality of second inlets to control a second flow rate of the second gas supplied to the inner plenum via the edge plenum to set the perimeter flow of the second gas to extend from an edge of the first radius to a second radius in the inner plenum, a plurality of outlets distributed across a lower surface that extends a diameter of the inner plenum, the plurality of outlets configured to separately and simultaneously deliver the first gas from the inner plenum to a first process region and the second gas from the inner plenum to a second process region defined over the substrate support surface.
However the prior art of record fails to reasonably disclose the second flow rate of the second gas is different from the first flow rate of the first gas supplied simultaneously in the inner plenum to form a stagnation point at the first radius of the inner plenum that acts as a separation interface, the first flow rate controlled by the first flow valve and the second flow rate controlled by the second flow valve are set to dynamically adjust the first radius while keeping the first gas substantially separate from the second gas, as set forth in the present claims.
The apparatus of Saito in view of Chandrasekharan, Shinozuka, Lind nor the apparatus of Janakiraman reasonably teach the above limitations. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050263072 discloses a showerhead that reads on the claimed invention except that the gases are purposefully mixed before they leave the bottom plate.  US 10233543 discloses a showerhead which all gases come from one source. US 9758868 and US 10287683 discloses pushing gases above and around the showerhead. US 20070181181 discloses a showerhead with two branches that can simultaneously supply gas together with the processing gas (para. [0087]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718